DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Response to Amendments
The amendments filed with the written response received on February 16, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 10 have been amended; and claims 8, 11, and 13-16 are canceled. Accordingly, claims 1-7, 9-10, 12, and 17-20 are pending in this application with an action on the merits to follow regarding claims 1-7, 9-10, 12, and 17-20.
Because of the applicant's amendment, the following in the office action filed November 05, 2021, are hereby withdrawn: 
Objections to the Drawings
35 USC 112(b) Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton US 20120204316.
Regarding Independent Claim 1, Hutton discloses a medical garment (Abstract), comprising: a first panel (Fig. 3-1, #3), the first panel having: a first straight edge portion (Hutton Annotated Fig. 3-1), a second straight edge portion adjacent the first straight edge portion (Hutton Annotated Fig. 3-1), and a third straight edge portion adjacent the second straight edge portion (Hutton Annotated Fig. 3-1), wherein the second straight edge portion and the third straight edge portion form an extension portion of the first panel relative to the first straight edge portion (Hutton Annotated Fig. 3-1), and wherein the first straight edge portion and the second straight edge portion together form a notch (Hutton Annotated Fig. 3-1) in the first panel having an angle d (Hutton Annotated Fig. 3-1); and a second panel (Fig. 3-1, # 2), the first panel and the second panel being configured to connect at a first side (Hutton Annotated Fig. 3-1) of the garment and at a second side (Hutton Annotated Fig. 3-1) of the garment (Fig. 3-1 shows the first panel #3 connected via snap #6 to the second panel #2, and the second panel #2 connected via snap #6 to the first panel #3), wherein the first side of the garment includes: a first connection portion (Hutton Annotated Fig. 3-1) where the first ) so that the second panel overlaps and covers the notch (Fig. 3-1 shows the notch covered by second panel #2), and wherein the second side of the garment includes: a second connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel connect at a first permanent connection point (Hutton Annotated Fig. 3-1).
Hutton does not expressly disclose wherein the angle d is between about 90˚ and 135˚. Hutton does, however, show in Fig. 3-1 an angle of the panel, which could very well be between 90˚ and 135˚ as it appears obtuse, even though this is not expressly stated. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the angle between 90˚ and 135˚ so that the garment would have the desired aesthetic appearance as it provides for a wider V so that the upper chest of the patient is more accessible, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Hutton discloses the structure of the medical gown with panels, there would be a reasonable expectation for the medical gown with panels to perform such functions as explained after each functional limitation.
Regarding Claim 5, Hutton discloses the garment according to claim 1, wherein the first panel comprises a first sleeve (Hutton Annotated Fig. 3-1), wherein the second 
Regarding Claim 6, Hutton discloses the garment according to claim 5, wherein the first sleeve access portion comprises one or more disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 7, Hutton discloses the garment according to claim 6, wherein the first sleeve access portion comprises four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 9, Hutton discloses the garment according to claim 1, wherein the garment is an examination gown (Abstract).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton as applied to Claim 1 above, and further in view of Von Furstenberg US 20120151658.
Regarding Claim 2, Hutton discloses the garment according to claim 1, wherein the first permanent connection point is provided by a first permanent fastener (Hutton Annotated Fig. 3-1), but does not expressly disclose that the first permanent fastener comprising a seam sewn into the garment.  
Von Furstenberg teaches a gown for a patient that has a first permanent fastener comprising a seam sewn into the garment (Von Furstenberg ¶0017, Fig. 1 seam #16)
Both Hutton and Von Furstenberg teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Von Furstenberg so that a first permanent fastener is a seam sewn into the garment so that .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton as applied to Claims 1 and 2 above, and further in view of Mungaray US 20130133125.
Regarding Claim 3, Hutton discloses the garment according to claim 2, but does not expressly disclose wherein the seam comprises a box seam.
Mungaray teaches a patient top garment wherein the seam comprises a box seam (Mungaray Abstract and Claim 1).
Both Hutton and Mungaray teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the gown of Mungaray so that the seams would be a box seam. Box seams are well-known in the art for their durability and longevity. It would have been a logical choice to use a box seam on the hospital gown because hospital gowns are laundered and reused extensively and require strong seams.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton as applied to Claim 1 above, and further in view of Forbes US 20130276202.
Regarding Claim 4, Hutton discloses the garment according to claim 1, but does not expressly disclose wherein the first connection portion further comprises: a second 
Forbes teaches a gown for a patient with a first connection portion (Forbes Annotated Fig. 2) further comprises: a second disconnectable connection point (Forbes Annotated Fig. 2), wherein the first panel (Forbes Annotated Fig. 2) and the second panel (Forbes Annotated Fig. 2) are connectable at the second disconnectable connection point (Forbes Annotated Fig. 2).  
Both Hutton and Forbes teach analogous inventions in the art of gowns for patients with slits. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Forbes so that the first panel and the second panel are connectable at the second disconnectable connection point so that the garment can be sized to fit multiple different sized patients.  
Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton, and further in view of Ellis US 4995115.
Regarding Independent Claim 10, Hutton discloses a medical garment (Abstract), comprising: a first panel (Fig. 3-1, #3), the first panel having: a first straight edge portion (Hutton Annotated Fig. 3-1), a second straight edge portion adjacent the first straight edge portion (Hutton Annotated Fig. 3-1), and a third straight edge portion adjacent the second straight edge portion (Hutton Annotated Fig. 3-1), wherein the second straight edge portion and the third straight edge portion form an extension portion of the first panel relative to the first straight edge portion (Hutton Annotated Fig. 3-1), and wherein the first straight edge portion and the second straight edge portion configured to connect to the third panel at a first side of the garment by a first permanent connection fastener (¶0016), and the second panel is configured to connect to the third panel at the first side of the garment by a second permanent connection fastener (¶0016).
Hutton does not expressly disclose wherein the angle d is between about 90˚ and 135˚; the first permanent connection fastener is configured to provide a first slit at the first side of the garment, and the second permanent connection fastener is configured to provide a second slit at the first side of the garment, and the first slit extends from a bottom edge of the garment to a first end of the first permanent connection fastener, and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener.
Hutton does, however, show in Fig. 3-1 an angle of the panel, which could very well be between 90˚ and 135˚ as it appears obtuse, even though this is not expressly stated. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the angle between 90˚ and 135˚ so that the garment would have the desired aesthetic appearance as it provides for a wider V so that the upper chest of the patient is more accessible, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Ellis teaches a gown for a patient that has a first permanent connection fastener (Ellis Annotated Fig. 2) that is configured to provide a first slit (Ellis Annotated Fig. 2) at the first side of the garment (Ellis Annotated Fig. 2), and a second permanent connection fastener (Fig. 2, unnumbered) that is configured to provide a second slit at the first side of the garment (Ellis Annotated Fig. 2), and the first slit extends from a bottom edge (Ellis Annotated Fig. 2) of the garment to a first end of the first permanent connection fastener (Ellis Annotated Fig. 2), and the second slit extends from the bottom edge of the garment to a first end of the second permanent connection fastener (Fig. 2, unnumbered).
Both Hutton and Ellis teach analogous inventions in the art of gowns for patients. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton with the device of Ellis so that the first permanent connection fastener provides a first slit at the first side of the garment so that the fastener would hold the garment together while the slit allowed for a looser fit and easier access to the skin of the patient, and a second permanent connection fastener  provides a second slit at the first side of the garment so that the fastener would hold the garment together while the slit allowed for a looser fit and easier access to the skin of 
Regarding Claim 17, the modified medical garment of Hutton discloses the medical garment according to claim 10, wherein a second side (Hutton Annotated Fig. 3-1) of the garment includes:5 AFDOCS/25300586.1Application No. 16/756,806Attorney Docket No. 035929.00017a first connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a first disconnectable connection point (Hutton Annotated Fig. 3-1), and a second connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a second disconnectable connection point (Hutton Annotated Fig. 3-1).  
Regarding Claim 18, the modified medical garment of Hutton discloses the medical garment according to claim 17, wherein the second side of the garment further includes: a third connection portion (Hutton Annotated Fig. 3-1) where the first panel and the second panel are connectable at a third disconnectable connection point (Hutton Annotated Fig. 3-1).  
Regarding Claim 19, the modified medical garment of Hutton discloses the medical garment according to claim 10 further comprising a first sleeve (Hutton Annotated Fig. 3-1) having a first sleeve access portion (Hutton Annotated Fig. 3-1), the first sleeve access portion comprising four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).  
Regarding Claim 20, the modified medical garment of Hutton discloses the medical garment according to claim 19 further comprising a second sleeve (Hutton Annotated Fig. 3-1) having a second sleeve access portion (Hutton Annotated Fig. 3-1), the second sleeve access portion comprising four disconnectable sleeve fasteners (Fig. 3-1, shows four disconnectable sleeve fasteners #7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutton in view of Ellis as applied to Claim 10 above, and further in view of Picot US 20150020288.
Regarding Claim 12, the modified garment of Hutton discloses the limitations of claim 10 above, but does not expressly disclose on the first slit has a length of between about 5 and 20 inches, and the second slit has a length of between about 5 and 20 inches.  
Picot teaches a patient top garment wherein the first slit has a length of between about 5 and 20 inches (¶0069), and the second slit has a length of between about 5 and 20 inches (¶0069).  
Both Hutton (as modified by Ellis) and Picot teach analogous inventions in the art of gowns for patients with slits. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Hutton (as modified by Ellis) with the device of Picot so that the first and second slits would have a length between 5 and 20 inches so that the slits would be long enough and large enough to allow accessibility by the average human hand to access monitoring devices worn on the patient’s skin and would also make the garment more comfortable to the patient as 
    PNG
    media_image1.png
    1034
    968
    media_image1.png
    Greyscale
most loosely on the patient’s body. 


    PNG
    media_image2.png
    700
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    870
    777
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed February 16, 2022, with respect to the 35 USC 103 of Claims 1-7, 9-10, 12, and 17-20 have been considered but are moot because the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blume US 4205398 teaches a hospital gown with a notch
Smith US 5361414 teaches a hospital gown with a notch
Richards US 7305716 teaches a hospital gown with a notch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732